COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-439-CV
 
IN RE COOPER TIRE & RUBBER COMPANY       
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
We have considered relator's "Motion
To Dismiss Mandamus Proceeding." It is the court's opinion that the motion
should be granted; therefore, we dismiss this original proceeding.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                           PER
CURIAM
 
PANEL B: HOLMAN, DAY, and DAUPHINOT, JJ.
DELIVERED: June 25, 2003

1. See Tex. R. App. P. 47.4.